Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 12 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: first module, second module, third module, fourth module, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Dependent claims 13-22 inherit the same defects.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because there is no disclosure of structure, material, or acts for performing the claimed function of the modules. Dependent claims 13-22 inherit the same defects.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Claim 12 recites first module, second module, third module, fourth module, fifth module, and sixth module limitations are found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description and may not be sufficiently enabled to support the full scope of the claim. Dependent claims 13-22 inherit the same defects.
Claim Rejections - 35 USC § 103
5.	Claims 1-4, 10-15, 21-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nabkel (U.S. Patent 6,141,328) in view of Brazier et al. (2013/0054684) and further in view of Kilander et al. (US Patent 5,742,675).
As to claim 1, Nabkel teaches a method and system comprising: transferring to an independent calling system (ICS) a call between a waiting party (Fig. 1 and 2, calling party 14, originating communication system OCS) and a queuing calling system (QCS) for a queuing party (Fig. 1 and 2, called communication system CCS associated with 
Brazier teaches providing a callback cloud service that enables client interactions to be added to a cloud based virtual queue ([0003]); obtaining user attached data comprising data about the transaction or the user (Fig. 14; [0089-0090, 0122]).
In addition, Kilander teaches transferring relevant user data to the queuing party (the other agent) using a data line (datalink 26) (col. 7, lines 10-12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Brazier into the teachings of Nabkel for the purpose of not wasting time of the waiting party that has to be on hold waiting for 
As to claims 2 and 13, Nabkel and Brazier do not explicitly suggest the method of claim 1 and the queuing system of claim 12 wherein the independent calling system is cloud based such that the queuing party does not need hardware or software at the queuing party to implement the method and system. Brazier teaches a system for providing a callback cloud comprising an application server software module operating on a network attached computer and operated by a call back cloud service provider; a media server; a session management server; an interaction manager software module; an intent analysis engine software module; and a call back cloud database ([0017]); it would have been obvious if the queuing system is cloud based and the cloud already operated based on software applications and hardware, then the queuing system does not need hardware or software at the queuing party since the queuing system is running based on software and hardware from the cloud.
As to claims 3 and 14, Brazier teaches the method of claim 1 and the queuing system of claim 12, wherein the call from a waiting party is on a PSTN line ([0077]), and the communication between the queuing system and the queuing party is at least partially on a data line ([0074]); Kilander teaches transferring relevant user data to the queuing party (the other agent) using a data line (datalink 26) (col. 7, lines 10-12).

As to claims 10 and 21, Brazier teaches providing a callback cloud service that enables client interactions to be added to a cloud based virtual queue ([0003]) and callback participants register their names, phone numbers with callback cloud so that they can be reached through it ([0015]), hence the queuing system chooses a call-back address based on a registered phone number of the waiting party.  
As to claims 11 and 22, Nabkel and Brazier do not explicitly suggest the method of claim 1 and the queuing system of claim 12, wherein the queuing system communicates with a local media appliance (LMA) at the queuing party.  However, Brazier teaches providing a callback cloud service that enables client interactions to be added to a cloud based virtual queue ([0003]) and callback cloud receives requests via plurality of communications networks that connected to a plurality of consumer endpoints and enterprises endpoints such as telephone, cellular telephones, mobile tablet computing devices, laptop and desktop personal computers, internal Local Area Network, and callback can be tailored to available communications technologies ([0074]); hence it would have been obvious to tailor Brazier so that the queuing system communicates with a local media appliance due to the flexibility to the technology involved and the design of such networks.
Claim 12 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Nabkel teaches first module (Fig. 1 and related text – first module not shown), second module (col. 1, line 60 through col. 2, line 3 – second module not 
As to claim 23, Brazier teaches providing a callback cloud service that enables client interactions to be added to a cloud based virtual queue ([0003]) and callback participants register their names, phone numbers with callback cloud so that they can be reached through it ([0015]) and selecting resource contact information (which number to call, what contact method to user such as sending a text message to a cellular number vs. a voice call) ([0090]), hence the it would have been obvious that the user attached data comprises a call-back address.
As to claim 24, Brazier teaches callback participants register their names, phone numbers with callback cloud so that they can be reached through it ([0015]) and selecting resource contact information (which number to call, what contact method to user such as sending a text message to a cellular number vs. a voice call) ([0090]), hence the it would have been obvious that the user attached data comprises an ID number, and it would have been obvious to modify Brazier to have the ID number as a reference number for the purpose of referencing to the call.
As to claim 25, Brazier teaches the method of claim 1, wherein the user attached data comprises one or more of geolocation data ([0091]), contextual information, IP address, Mobile Device ID, IMEI, and a browser cookie.
As to claim 26, Brazier does not explicitly teach the method of claim 1, wherein facilitating, by the queuing party, the call back with the waiting party with the user attached data comprises generating one of an agent prompt, agent whisper or a screen pop. However, Brazier teaches voice prompt menus used to channel callers to the .

4.	Claims 5 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nabkel, Brazier, and Kilander in view of Strandberg (US Patent 7,302,051).
As to claims 5 and 16, Nabkel, Brazier, and Kilander do not explicitly suggest the method of claim 1 and the queuing system of claim 12, wherein the user attached data is encrypted in transport.
Strandberg teaches the callback data can be formatted using encryption, authentication techniques (col. 6, lines 31-43).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Strandberg into the teachings of Nabkel, Brazier, and Kilander for the purpose of securing sensitive data during communications.

5.	Claims 6 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nabkel, Brazier, Kilander, Strandberg in view of Edelman (2008/0276309).
As to claims 6 and 17, Nabkel, Brazier, Kilander, and Strandberg do not explicitly suggest the method of claim 5 and the queuing system of claim 16, wherein the user 
Edelman teaches different levels of sensitive data demand different levels of encryption, for example low sensitivity data allows access to any authorized user without additional encryption, very sensitive data demand strong encryption ([0006]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Edelman into the teachings of Nabkel, Brazier, Kilander, and Strandberg for the purpose of securing the data from unauthorized interception.

6.	Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nabkel, Brazier, and Kilander in view of Dezonno (US Patent 7,813,489).
As to claims 7 and 18, Nabkel, Brazier, and Kilander do not explicitly suggest the method of claim 1 and the queuing system of claim 12, wherein the waiting party in prompted to choose a call-back time.
Dezonno teaches customers or telephone users enter requests for callbacks at specific days and times (col. 1, lines 48-60); and user enters name, telephone number to call and time to call (Fig. 3 and related texts col. 4, lines 25-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Dezonno into the teachings of Nabkel, Brazier, and Kilander for the purpose of increasing customer satisfaction as well as reducing lost sales and calling the customers back at specific days and times that is convenient to the customers.

24 As to claims 9 and 20, Dezonno teaches the method of claim 1 and the queuing system of claim 12, wherein the waiting party is allowed to change a call-back address or reschedule a call-back (claims 1, 10, and 21).
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant mainly argues that “no combination of the cited references teach the limitations of amended claims 1 and 12”.  Examiner respectfully disagrees. Please refer to the above rejections with respect to claims 1 and 12. The combination of Nabkel, Brazier and Kilander teach the claims limitations.
Applicant argues that in amended claim 1 the user attached data is associated with a call over a voice line, and then the call attached data is transferred to the ICS, in order to preserve the call attached data and Frazier does not teach transfer call attached data associated with a voice li ne call to an ICS using a process to preserve the call attached data when both transferring the call to the ICS and then back to the QCS. Examiner respectfully submits that Nabkel teaches transferring call attached data comprising data about the transaction or the waiting party from the QCS to the ICS using a data line (Figs. 8-10 and related text; col. 7, line 61 through col. 8, line 43); and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that “None of the references, alone or in combination, teach toward or disclose a system where call attached data, associated with a” (Remarks, page 8) is an incomplete statement or argument. Examiner does not understand the incomplete argument(s) and therefore does not response to the incomplete argument(s).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”

 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652